PEE CUEIAM
This matter comes before us on the petition of William C. Palmer, a duly licensed and practicing attorney before the courts of the state of Oregon, to review the proceedings and recommendation of the Board of Governors of the Oregon State Bar, which body recommended “that William C. Palmer be permanently disbarred from practicing as an attorney before the courts of the state of Oregon and from membership in the Oregon State Bar.”
*342The record discloses that a complaint was filed by the Oregon State Bar against Palmer, charging him with unprofessional conduct in relation to certain funds belonging to Albert N. Anderson, a client of Palmer, whereupon due notice of the same was given to Palmer with opportunity to answer; no answer being forthcoming a trial was duly held before a duly constituted trial committee, Palmer being present in person, whereupon, after evidence was adduced, including the testimony of Palmer, findings and recommendations by the trial committee were made and filed with the Board of Governors of the Oregon State Bar. Thereupon, the matter came on regularly to be heard for final determination before the Board of Governors, and, after considering the findings and recommendations of the trial committee, the Board of Governors made and entered findings that the facts and charges set out in the complaint were true, and, based thereon, made the recommendation to this court as herein-before set out.
Although extensions of time were granted by the court to petitioner to file a brief, no brief has ever been filed in this proceeding. However, the court permitted petitioner to appear in open court and argue his case.
It would serve no useful purpose to discuss the evidence or proceedings before us. We find no mitigating circumstance. This is not the first time that petitioner has been disciplined by the Oregon State Bar. The fact is that on one occasion we suspended petitioner’s license to practice law for unprofessional conduct in dealing with his client.
In our opinion the findings of fact and conclusions of law are fully sustained by the record and the recom*343mendation of the Board of Governors of the Oregon State Bar that said William C. Palmer be permanently disbarred from practicing as an attorney before the courts of the state of Oregon.
For the above reason it is hereby ordered that William C. Palmer be permanently disbarred from practicing as an attorney before the courts of the state of Oregon and that his license to so do is hereby revoked.
Tooze, J., did not participate in this opinion.